         Case 1:15-cv-00531-CRC Document 82 Filed 11/29/18 Page 1 of 2




                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

____________________________________
RYAN BAGWELL                         )
                                     )
                  Plaintiff,         )
                                     )
            v.                       )               Civil Action No. 1:15-cv-00531 (CRC)
                                     )
UNITED STATES DEPARTMENT OF          )
JUSTICE                              )
                                     )
                  Defendant.         )
___________________________________ )

                                THE PARTIES’ JOINT STATUS REPORT

       Defendant, the U.S. Department of Justice (“DOJ”), by and through its undersigned

counsel, and Plaintiff, Ryan Bagwell (“Plaintiff”), pursuant to the Court’s April 25, 2018, Order,

as follows:

Defendant’s Statement

       The last production on October 25, 2018 resulted in a nonresponsive records response. The

next EOUSA production to Plaintiff is due on December 25, 2018, and Defendant is on schedule

to produce before December 25, 2018.
        Case 1:15-cv-00531-CRC Document 82 Filed 11/29/18 Page 2 of 2




Dated: November 29, 2018            Respectfully submitted,


_____/s/_Ryan Bagwell____________    JESSIE K. LIU
444UphamStreet                       UNITED STATES ATTORNEY
Melrose,MA02176                      D.C. BAR NUMBER 472845
(608)466-6195
Email: ryan@ryanbagwell.com          DANIEL F. VAN HORN, D.C. Bar No. 924092
                                     Chief, Civil Division
Prose Plaintiff
                                     /s/ Rhonda L. Campbell
                                     RHONDA L. CAMPBELL, D.C. Bar No. 462402
                                     Assistant United States Attorneys
                                     Civil Division
                                     555 4th Street,N.W.
                                     Washington, D.C. 20530
                                     (202) 252-2559
                                     Rhonda.campbell@usdoj.gov

                                     Counsel for United States
